THOMAS, Justice,
dissenting.
I agree that the judgment in this case properly is reversed, but I am compelled to dissent from the justification for that reversal set forth in the majority opinion. I challenge the constitutionality of an ordinance adopted under the police power which imposes a contractual obligation on a citizen such as Allison. Relying upon the police power for such a purpose extends the police power far beyond the justification for the power. See Fuller Brush Co. v. Town of Green River, 60 F.2d 613, 615 (D.Wyo.1932).
It seems to me that if a contractual duty to pay can be structured under the police power then logically a contractual duty to buy could be imposed. It would follow that that duty could be expanded to one requiring the citizen to buy at whatever price the city chose to set. I do not believe that the other members of this Court could tolerate that result. To me it is unfortunate that in this decision the Court does not distinguish and separate the identity of the Town of Wheatland in its government role which justifies this ordinance from its identity as a municipal corporation in a proprietary role which in my view would limit it to the usual remedies and theories in enforcing its contracts.
I would reverse the case and require that the matter be tried to determine whether the Town of Wheatland is entitled to recover under an implied contract theory. I believe that probably it is, and the suggestion that this result might not be available because of a possible waiver of the require*1011ments of the ordinance by the city official who approved the plat does not disturb me. The requirements of the ordinance could be waived only by the governing board by formal action, and it does not appear that this occurred. Consequently, I would expect that after a trial Allison would be found liable for the value of merchandise which he received, but the ordinance would be available only as some evidence of the intent of the parties.